Callahan, J.
(dissenting). I dissent and vote to affirm. The tenants of this building always had the services of elevator operators so that the case is unlike Matter of 147 East 84th St. Corp. v. McGoldrick (281 App. Div. 826) and resembles more closely Matter of Efef Associates v. McGoldrick (281 App. Div. 673). If a landlord obtains an increase in rents based on furnishing certain services, he and his successors in interest should not be permitted to eliminate these services without an appropriate adjustment in rents. Accordingly, the commission had the power to make the order involved herein.